820 A.2d 586 (2003)
2003 ME 52
Michael HALE et al.
v.
Demetri ANTONIOU.
Supreme Judicial Court of Maine.
Argued: January 14, 2003.
Decided: April 15, 2003.
Michael J. Waxman (orally), Portland, for plaintiffs.
Peter J. DeTroy, Russell B. Pierce Jr. (orally), Norman, Hanson & DeTroy, LLC, Portland, for defendant.
Panel: CLIFFORD, RUDMAN, DANA, ALEXANDER, CALKINS, and LEVY, JJ.
PER CURIAM.
Demetri Antoniou appeals from an order entered in the Superior Court (Cumberland County, Humphrey, J.) denying his motion to dismiss or, in the alternative, to stay judicial proceedings. The underlying action involves claims Michael and Edie Hale brought on behalf of their son, Jordan, against Antoniou for intentional infliction of emotional distress and civil assault. Antoniou asserts that the Superior Court erred in concluding that USA Hockey Inc.'s arbitration procedure did not govern the Hales' claims. Because the Court is evenly divided, we affirm the judgment.
The entry is:
Judgment affirmed.